Title: To John Adams from William Stephens Smith, 22 March 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir,
Washington City Tuesday 22d. march 1814

I have forwarded to you The Report of the Department of war on the subject of our military force the past Campaign
I now enclose you Documents from The Secretary of the navy, relating to the navy of the United States—both of which will put you in full possession of the present real state of these two important departments, of course will be thus far satisfactory to you—The House have been for several day’s past engaged on the yazoo question, in warm debate—I think it will be closed tomorrow, if so, I will give you the result of the question, by Thursday’s post—There will be a motion made, that when Congress adjourn, they adjourn to meet again at Philidelphia—this however, I consider, will only give a further spring to unpleasant sensations and the increase of party warmth without the object of the mover being answered, with respect to removal— I did not originally admire the move from Philadelphia to this place—I do not admire the spring of action of the movers of the present question—It will open a Wide door of Individual distress, and National expenditure, and sacrifice of public property—if carried into operation—There is nothing of importance floating here—It is said the Court martial at Albany on Genl. Hull, have closed their proceedings and adjourned—of Course, the proceedings are on the Way to The President under seal, and nothing further can be said on the Subject untill he speaks—
Wilkinson’s arest, was on the part of the War department only a pulse-feeling question; on the rumour reaching the army, it produced such a lively sensation, that the question has settled down to a Court of Enquiry—composed of General Izard—General Blank and Colonel King, the adjutant General of Hamptons Army—This will produce a violent War of posts between The Secretary of War and General Wilkinson, the former will press hard and the latter defend himself with vigour and ability; society will be more fretted than amused, it is a contest from which no possible good can arise to our Country but may possibly open wider the door of discontent, Censure, and perhaps contempt—
With respect, Love, and esteem for the family I am Dear Sir, / Your Obliged Humble Sert.
W.S. Smith